DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
Claims 1, 12 and 19 are independent claims. Claims 2-11, 13-18, 20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 03-18-2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-22-2022 is in compliance with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-12, 19, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No. 2016/0241078 (hereinafter Miyoshi) in view of U.S. Publication No. 2018/0301905 (hereinafter Dai) .

As per claims 12, 1, 19,  Miyoshi discloses an operating method of an electronic device, the operating method comprising: 
determining an intermediate voltage (¶ [0057] states that a “voltage V.sub.out1 measured by the voltage detector 11b”) between at least one first converter (Fig. 1 illustrates a first DC-DC converter 200) and a second converter (Fig. 1 illustrates a second DC-DC converter 300 ) based on an input voltage of the at least one first converter and an output voltage of the second converter; and (As Illustrated by Fig. 1 and ¶s [0050]-[0059]) 
controlling an (Fig. 1 illustrates a control unit 600) operating mode of each of the at least one first converter and the second converter based on the determined intermediate voltage.( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage 
V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the 
target voltage V.sub.out, the control unit 600 drives the second.  DC-DC 
converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, 
and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which is greater by a predetermined value .DELTA.V than the voltage V.sub.in1a, performs measuring of the current I.sub.in1b and calculating of power P.sub.in1b, and stores the acquired values in the storage unit 700”)
	Miyoshi does not distinctly disclose a plurality of first converters configured to support a plurality of operating modes for changing a voltage, wherein the plurality of first converters is configured to be connected in parallel and receive input voltages from a plurality of external power supply apparatuses.
	However, Dai explicitly disclose that. In particular, Dai discloses the following: 
	a plurality of first converters configured to support a plurality of operating modes for changing a voltage, wherein the plurality of first converters is configured to be connected in parallel and receive input voltages from a plurality of external power supply apparatuses. (Fig. 2 illustrates a plurality of back stage converters 104 that are structurally connected in parallel that receive input voltages from plurality of external DC power sources 102. The plurality of back stage converter are responsible for “regulate the power output of the corresponding DC power source 102” ¶ [0062] )
	second converter configured to support the plurality of operating modes and be connected in series with the plurality of first converters; and  (boost stage 108 is connected in series with buck stages 104s. The boost stage operates in many operating mode such that it “may be configured to boost the voltage at its input terminals (Vbsti+, Vbsti−) to generate a boosted voltage at its output terminals” ¶ [0064] )
at least one processor, wherein the at least one processor is configured to: (power regulating circuit 120; Fig. 2) 
determine an intermediate voltage between the plurality of first converters and the second converter based on an input voltage of the plurality of first converters and an output voltage of the second converter; and (Fig. 9 of Dai illustrates an “operating the boost stage to boost the combined output voltage from the buck stages. Step 908 may include controlling the duty cycle of boost stage 106. Step 908 may include reducing the voltage at the input terminals of the boost stage relative to the voltage at the output terminals of the boost stage 106.[0105] Step 910 includes providing the boosted voltage to a solar inverter. [0106] In some embodiments, the output voltages of the buck stages 104 are interleaved. Interleaving the output voltages”

based on the determined intermediate voltage, control an operating mode of each of at least one of the plurality of first converters and control an operating mode of the second converter (Fig 9 illusstrates how buck stage converters and boost stage converter are operating in plurality of modes by varying the their output voltages) 

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Miyoshi and Dai because both references are in the same field of endeavor. Dai’s teaching of  connecting a buck stages in parallel in series with a boost stage would enhance Miyoshi's system by enabling the power generation system to operate at or near optimum power efficiency.

As per claim 2, Miyoshi discloses wherein the processor is configured to determine the intermediate voltage further based on at least one of an input current of the first converter or an output current of the second converter. (Fig. 1 illustrated current detector 10a for measuring current and voltages. Also, ¶ [0017]) 
As per claim 3, Miyoshi discloses wherein the processor is configured to determine the intermediate voltage further based on at least one of power efficiency or a temperature of each of the at least one first converter and the second converter. (¶  [0022] states that “The MPPT mode is a mode in which the first DC-DC converter 200 is driven so that the operating point of the solar battery 100 is a maximum power point (MPP)” .
As per claim 7, Miyoshi discloses wherein the processor is configured to: detect a change in at least one of input power of the first converter or output power of the second converter; and change the intermediate voltage between the at least one first converter and the second converter in response to detection of the change. ( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which is greater by a predetermined value .DELTA.V than the voltage V.sub.in1a, performs measuring of the current I.sub.in1b and calculating of power P.sub.in1b, and stores the acquired values in the storage unit 700”)
As per claim 8, Miyoshi discloses wherein the processor is configured to: determine an operating mode of the at least one first converter based on the input voltage of the at least one first converter and the determined intermediate voltage; and determine an operating mode of the second converter based on the determined intermediate voltage and the output voltage of the second converter. ( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which is greater by a predetermined value .DELTA.V than the voltage V.sub.in1a, performs measuring of the current I.sub.in1b and calculating of power P.sub.in1b, and stores the acquired values in the storage unit 700”)
As per claim 9, Miyoshi discloses wherein: the at least one first converter is configured to convert the input voltage into the intermediate voltage and output the converted intermediate voltage; and the second converter is configured to receive the intermediate voltage output from the at least one first converter and convert the received intermediate voltage into the output voltage. ( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which is greater by a predetermined value .DELTA.V than the voltage V.sub.in1a, performs measuring of the current I.sub.in1b and calculating of power P.sub.in1b, and stores the acquired values in the storage unit 700”)
As per claim 11, Miyoshi discloses wherein the plurality of operating modes for changing the voltage comprise at least one of a buck mode for dropping a voltage, a boost mode for boosting a voltage, or a buck-boost mode for repeatedly dropping and boosting a voltage. ( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1”) 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0241078 (hereinafter Miyoshi) in view of U.S. Publication No. 2018/0301905 (hereinafter Dai) and further view of U.S. Publication No. 2018/0129234 (hereinafter Melgar) 
As per claim 4, Miyoshi as modified discloses further comprising at least wherein the processor is configured to change the intermediate voltage between the at least one first converter and the second converter. (( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which is greater by a predetermined value .DELTA.V than the voltage V.sub.in1a, performs measuring of the current I.sub.in1b and calculating of power P.sub.in1b, and stores the acquired values in the storage unit 700”) 
Miyoshi as modified does not distinctly disclose the following:
one temperature sensor configured to measure a temperature of the at least one first converter and a temperature of the second converter, (¶ [0044] states that “One or more temperature sensors; and 
change the intermediate voltage between the at least one first converter and the second converter based on at least one of the temperature of the at least one first converter or the temperature of the second converter, which has been measured using the at least one temperature sensor.
However, Melgar discloses the following: 
one temperature sensor configured to measure a temperature of the at least one first converter and a temperature of the second converter, (¶ [0044] states that “One or more temperature sensors (not shown for simplicity) may be disposed near and/or within the power regulator 401.  Possible temperature sensors locations may include the die including the power regulator 401, on (or adjacent to) a housing of the portable device 102, and/or other regions adjacent to the power regulator 401.  As the detected temperature rises, the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to reduce the output current I.sub.OUT so that the temperature is maintained below a maximum operating temperature.  If the maximum operating temperature is exceeded, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to shut down enabling the power regulator 401 to cool down.  If the temperature returns below the maximum operating temperature, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to again generate the output current I.sub.OUT” 
change the intermediate voltage between the at least one first converter and the second converter based on at least one of the temperature of the at least one first converter or the temperature of the second converter, which has been measured using the at least one temperature sensor. (¶ [0044] states that “One or more temperature sensors (not shown for simplicity) may be disposed near and/or within the power regulator 401.  Possible temperature sensors locations may include the die including the power regulator 401, on (or adjacent to) a housing of the portable device 102, and/or other regions adjacent to the power regulator 401.  As the detected temperature rises, the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to reduce the output current I.sub.OUT so that the temperature is maintained below a maximum operating temperature.  If the maximum operating temperature is exceeded, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to shut down enabling the power regulator 401 to cool down.  If the temperature returns below the maximum operating temperature, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to again generate the output current I.sub.OUT”
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Miyoshi as modified and Melgar because all references are in the same field of endeavor. Melgar’s teaching of changing the output current from a power converter based on sensed temperature would enhance Miyoshi's system by cooling the power converter and not reaching maximum rated operating temperature, thus preventing component failure to burn out.  

As per claim 5, Miyoshi as modified discloses wherein the processor is configured to change the intermediate voltage so as to change an operating mode of at least one converter satisfying a designated temperature condition among the at least one first converter and the second converter. (Melgar states: ¶ [0044] states that “One or more temperature sensors (not shown for simplicity) may be disposed near and/or within the power regulator 401.  Possible temperature sensors locations may include the die including the power regulator 401, on (or adjacent to) a housing of the portable device 102, and/or other regions adjacent to the power regulator 401.  As the detected temperature rises, the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to reduce the output current I.sub.OUT so that the temperature is maintained below a maximum operating temperature.  If the maximum operating temperature is exceeded, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to shut down enabling the power regulator 401 to cool down.  If the temperature returns below the maximum operating temperature, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to again generate the output current I.sub.OUT”
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0241078 (hereinafter Miyoshi) in view of U.S. Publication No. 2018/0301905 (hereinafter Dai) and further view of U.S. Publication No. 2018/0129234 (hereinafter Melgar) and further view of U.S. Publication No. 2012/0054503 (hereinafter Hsiao) 
As per claim 6, Miyoshi as modified discloses wherein the at least one temperature sensor is configured to measure a temperature included in each of the at least one first converter and the second converter. (Melgar states” (¶ [0044] states that “One or more temperature sensors (not shown for simplicity) may be disposed near and/or within the power regulator 401) 
Miyoshi as modified does not distinctly disclose measuring a temperature of an inductor. 

However, Hsiao explicitly discloses measuring a temperature of an inductor. (¶ [0035] states that “the processor voltage regulator 320 may detect the load of the 
processor through environmental telemetry data, such as measured load current 
drawn by the processor, temperature of a current inductor of the processor 
voltage regulator 320, and a combination thereof” 

	It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Miyoshi as modified and Hsiao because all references are in the same field of endeavor. Hsiao’s teaching of detecting the temperature of essential component within the voltage regulator would enhance Miyoshi's as modified system by controlling its operating state to the extent of that the essential component does not fail because of excessive temperature.  

As per claims 13-18 and 20 recite similar features to those recited in claims 2-11, and therefore, claims 13-18 and 20 are rejected for reasons similar to those discussed above.


Response to Arguments
Applicant's arguments filed on 06-22-2022 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov